FILED
                             NOT FOR PUBLICATION                             JUN 01 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE GONZALO ITUARTE-OLIVAS,                     No. 07-73344

               Petitioner,                       Agency No. A079-805-449

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Jose Gonzalo Ituarte-Olivas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for adjustment of status

pursuant to the Child Status Protection Act (“CSPA”). We review de novo legal


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions. Padash v. INS, 358 F.3d 1161, 1168 (9th Cir. 2004). We deny the

petition for review.

      The agency did not err in denying Ituarte-Olivas’ application for adjustment

of status because Ituarte-Olivas did not demonstrate that he was eligible to adjust

status under the CSPA where he failed to apply for adjustment of status within one

year of when his priority date became current. See 8 U.S.C. § 1153(h)(1)(A)-(B);

see also Padash, 358 F.3d at 1167-68.

      This decision is without prejudice to Ituarte-Olivas’ ability to seek

adjustment as an adult child of a lawful permanent resident.

      PETITION FOR REVIEW DENIED.




                                          2                                    07-73344